                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


RODOLFO RODRIGUEZ,

       Plaintiff,

v.                                                                       No. 19-cv-0111 MV/SMV

NATIONAL RAILROAD PASSENGER
CORP. d/b/a AMTRAK, J. PERRY, and
C. CHAVEZ,

       Defendant.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)
             AND ORDER TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 3] and Motion to Cure Deficiency [Doc. 11] filed by

Plaintiff, Rodolfo Rodriguez. Based on analysis of his Application and the inmate account

statement, [Doc. 11] at 4–7, the Court grants Plaintiff leave to proceed under 28 U.S.C. § 1915(a)

and (b). Because the Court grants the Application, the filing fee for this civil-rights Complaint is

$350. Pursuant to § 1915(b)(1), Plaintiff is required to make installment payments until the full

amount of the filing fee is paid. Based on analysis under § 1915(b)(1) of Plaintiff’s inmate account

statement, [Doc. 11] at 4–7, the Court finds that Plaintiff owes an initial partial payment of $15.76.

If Plaintiff fails to make a payment by the designated deadline or show cause why such payment

should be excused, the civil-rights Complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepayment of Fees or Costs [Doc. 3] and Motion to Cure Deficiency [Doc. 11] filed by

Plaintiff, Rodolfo Rodriguez are GRANTED.
       IT IS FURTHER ORDERED that, no later than August 1, 2019, Plaintiff send to the

Clerk an initial partial payment of $15.76 or show cause why payment should be excused.

       IT IS FURTHER ORDERED that the Clerk provide Plaintiff with two copies of this

Order, and that Plaintiff make the necessary arrangements to attach one copy of this Order to the

check in the $15.76 amount of the initial partial payment.

       IT IS FINALLY ORDERED that, after payment of the $15.76 initial partial fee, Plaintiff

make monthly payments of 20% of the preceding month’s income credited to his account or show

cause why the designated payments should be excused.

       IT IS SO ORDERED.



                                                     ____________________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                                2
